.Into and for the Texas Supreme Court                RFPP|\/en IM
                                       And Justices thereof,At Austin   „~               "CUElVfeU ||\f
                                             Of   the   State    of   Texas        COURT OF
 In 'Re

Alejandro Faris Gonzales                                                                      30 2015
Petitioner-Relator.Pro         Se

v—'                                                        1 Supreme Case#       AteMeasta,Clerk
Abel Acosta/Chief Clerk of the                             „ „„ „„ „  .,.„ ^
iexas Court of Criminal Appeals,                           f RE:WR-7/,198-06;Tr.Ct.#1152889
Justices(unidentifiable by white                           r
card manufacturer)thereof,et al.,                          |
Respondent(s)                                              |
           The Texas Court's jurisdiction Is Invoked under The Texas Constution,
           Relator's Original Extraordinary Application For A-Writ Of Mandamus -
          -Relief Pursuant to Section 22.221 of the Texas Goverment Code,And Article
           51.1,52.2,53(3) (1), (2), (3), (*4), (5)(A),(e), (f),(g), (h),(j)(l), (D) ,52.07-
          (1) ,(2) ,(b) ,53.1,57-. ••'. .,57, 3, 57.04, 72.1 (Tex .R .App. P );38.9(a) & (b), 44.43-
          (TCCP) ;First Amendment1.:'?; The United States Constitution, among other laws

  Let There Be Understanding,Now comes,Alejandro Faris Gonzales,Petitioner,and as-
  the Relator hereinafter,to state to the Honorable Texas Supreme Court and it's-
  Justices that no statute or Constitutional laws preclude this Relator from fil
  ing his Petition of reddress of his grievances to this said Supreme Court's Ju
  stices,by way of Relator requesting to proceed with his petition for A-Writ of-
  Mandamus      to correct,and enforce the laws of the State of Texas,as well as that-
 of the United States of America,pursuant too the First/Fifth,Nith,and fourteenth-
  Amendments to the United .States Constitution, of America.However,Relator's petit
 ion for a Writ of mandamus is to correct Jud.i'eia^a.cfc;ipnj~./ inactions by the trial
 Court's acting habeas corpus judge or and its. Clerks or other unidentifiable emp
 loyees ,and that inactions or actions extended to the Texas Court of Criminal Ap
 peals Clerk,-Abel Acosta,acting in his official capacity,as Clerk,(or if other -
 John/jane does exist,One is not provided its name and Title) or as a recalcitrant
  Clerk(s) whom has refused to .f^le^grp^
  indicates Relator's Colorable "claims ofr "Constitutional and' Civil'"'rights violati
  ons,and trial Court'sgJudge's lack of subject-matter jurisdiction are none-waiv-
  able issues,nor can those issues be forfeited,not even with consent of any Party
  of interest,.and therfore,must be ackhowideged of their presented contents on the
  merits of each of four grounde of error of law .And thus,the Court of Appeals of
  Texas-justices and. or its acting clerk.(s) have failed to fiie,fiocke t, and proper
  ly file for service, of process hi§ writ of mandamus^and said clerk impederer(s)-
  is acting in- defiance of the laws and her/his duties entrusted to him/her,as a-
 Public servant not only to their said. Courts, but to all people in jene-rai .Regard.
  less of their status as a convicted individual., or unlawfully convicted,as your -
 Relator sub judice-but said Clerk(s) OR AND TRIAL Court's judge nave refused to-
 'Relator is invoking this Texas Supreme Court's and its justices Authority to
  Act in .conformity with the laws of the State of Texas,along with the United St^-
  ates Constitution of America,pursuant to Aricle 5,§ 5A of the Texas Constitut
  ion ,and Rules 51.1,52.2 ;5-2 >3a(?l0 ,(2 ),(3 ) ,(*4) ,(5 )(A) ,(e ) ,(f ) ,.(g ) ,(h ) ,(j )(I) ,(D) -
  52.07(a) ,(1) ,(2) ,(b) ,53.1, 57. 2, 57. 3 ,.57 .4, -of the Texas Rules,of Appellate Proc
  edures for implementing the original proceedings in this said Supreme Court.as-
  well as   that of the Texas Court of CriminalAppeals.inwhich service would be air:
  so in complia.-u'.e vith Articles 38.9(a)            & (b) & 44.43 Of the Texas Code of Crimi
  nal Procedure,and these provisions implementation will serve further satisfact
  ion of the procription of law,as a cumulative means,-which can be synonymousl'y-
  in provisional joinder of laws-together to form a mass.In this regard,as if all
  attempts, have been made for perspective and Declaratory judgment,to, enforce One
  individual's[Relator's]Civil and Constitutional rights,as established by Preced
  ent and those laws that are guaranteed by botn federal and Texas State's Consti
  tutions .ie.,Texas Civil Practice & Remedies Code,Chapter 16 and 37;Article I,§§-
  10,12,13,19, & 29 of the Texas Constitutionals well as                         the First, fifth ,;&, Fourt
  eenth Amendments to the United States Constitution .'By advancing his [Relator 's] -
  arguments that he hasa vested right liberty interest in having his colorable -
  Constitutional and Civil rights violations claims heard and his issues present-
   ted   under   such   cited   laws    and   Precedent, his cases          of   claims   should   not   be         ref-n.s;

  used-as -if-denied by any one of nine particluar justices of the Court of Crim
  inal Appeals,whom by notice on an unverified or unauthorized advicemeht or both/,
  was delivered as of by Abel Acosta,an alleged Clerk to the Court of Criminal Ap
  peals.A white card with no justice,nor that alleged Clerk endorseig 'such flawed
••\&*' fauityyadyicement form or card. In fact, no evidence,: or reasoned argument to -
  support either factual findings required for an Opinion or judgment deniel.First
  and foremost;2nd-"no signatures of at least five judges who tentativelyVbelieved-
  or disbelieved the said mandamus             Case should have been filed,-if not set                   for su

  bmission/then handled and disposed of inaccordance to what rule ? fiinon indicat
  ion such false denial was issued 'per Curiam*,as every.authentic and certified-
  letter-1inwhich in a Civil action,a single justice should notiact on a PET1TI0N-
  for an extraordinary Writ            [n] or dismiss or otherwise determine an appeal or a-
'.• MOTION FOR FOR REHEARING .See Tex .R .App .P .R .10 .04 (a )•( 1) & (2);Cf-R.12.2(a)(I) & —
  (4) ;12.6-said fictitious            white card is, not a .notice of any Opinion, order, nor -."
  judgment of that Texas Court of Criminal Appeals.And a-white card only a notice-,
  to the Applicant-Relator,contrary, to that every;Party of interest be implicated-
   in the Proceedings at bar'.'Id.
  3rd) The void white Card fails too indicate "whether it was designated as"CV"-or
" GR"-in fact there is no indicator when the fictitious person's advicement of -
 ".denial   was rendered upon a judgment or Order was signed, dated and entered as -
  such Opinion 's presentation; [n]-or'no affirmance of the lower Court(s) ord
  er, judgment or Opinion in whole or in part., ie. .R.43 .3(a) ;' 4th)-the whit card-
             . .    -                             2.1 n r e.   !'-''   .•    -...•••               •          _..       _.jf*
                                                                             .,•#*''         "Y
   boilerplater usage is an illegal standard type language identical in very lim
  ited,content and form-as with Relator's alleged dismissal of his received and-
  so-called presented-[but not filed for docketing,& processing of service]-to fehe-1"
 Court.See case#WR-77,198-05-refused on a false premise under 11,07,§$(a) & (b)-
 (TCCP)-The Truth of the. matter is Relator's Application/for a.Writ of habeas Cor
 pus was presented with issues of those that fall under § 4(a)(1) & (2)-*in that
                                                                   ir


Relator's claims of grounds of errorsiof law did contain that   his grounds of error of law submitted in his Application for -habeas COrpus-
   relief as a matter of law and justice.In which the Texas Court of Criminal App
   eals "did not,even though it's special duty and obligation to first and foremo
   st to acknowledge and satisfied itself or their own jurisdiction,before it or -
   they made some kind of dtermination,and on what was their determination based -••
   on ?",'if.ineed in this case sub judice there was,as is no arguable basis for-
   the lack of subject-matter jurisdiction in either the Trial Court or the Court -
   of Criminal Appeals of Texas,when the trial Court's/judge's judgment is void ab-
   inition;but said Appellate Court's justice(s) also had a special obligation to -
   satisfy itself that of the lower Court's subject-matter jurisdiction,in cause#-
   1152889-the trial Court's void cause of complaint number,and the trial Court's
   ficitious case#WR-77,198-05;then the Appellate Court's Case#WR-77,198-06.Which -
   said cases are the cause of Relator's want of review,insupport for his pleading
   for jurisdiction...However,even though no Part would have coneded one or the ot
   her had or did not have jurisdiction,the Court of Appeals had an abligation to -
   nonetheless determine the [legal] matters sua sponte,and that extended to check
   ing the trial Court's record $-tilrt/?'dkHcJ reflected and disclosed    that that tr
   ial Court and its judge,was,as still-always;- will be,without jurisdiction,and -
  [t]hereby,this Texas Supreme Court and it's justices have original or and coneuto
  rrent jurisdiction with the Court of Criminal Appeals of Texas,as permitted by -
     "^ ^w under Rule 52.1 (Tex.R. App.P) ,and,s^- 22 .221 (b). of the Texas Government
  Code,to issue the writ of mandamus against Abel Acosta,the[ir] Clerk or and the
  justices of the lower Court,who refusedc t.\ •acqurie its Own jurisdiction ,pursuant
  Art.5,§5A of the Texas Constitution,on Relator's appeal to the[justicesj,for co
  rrecting the errors of law cited as grounds: presented upon his Writ of habeas -
  corpus issues submitted,but Relator's appeal was for their purpose of correcting
 such errors of law,but only for a determination of the merits of each of four gr
  ounds of Constitutional and Civil Rights violations-that he raised.Deleon,187 S
 W.Jd at 4/4-75.; State Ex ReitHiil V.Pirtle,887 S.W.2d 921, 926 ,N. 1-2 (Tex .Cr .App. 19-
 *      jurisdiction over-non-residents-who-do businnee in this State,and One is do-,
  ing business within the State.'if'the contract is to be performed in whole in -
  a State"Id.And see Texas Civil Practice & Remedies Code,Ann,§§ 17.041-17.042...
  is consistent with federal and State Constitutional guarantees .the Longarm Sta
  tute is construed to reach as far as the federal Constitutional requirements of-
  due process     of law,as will permit'.'Id .and at Schlobohm,784 S.W.2d at 357.Thus,
  this"Texas Supreme Court has adopted over tweenty years ago,a three part formula
  te ensure that the exercise of [a] specific jurisdiction complies with the fede
  ral    Constitutional   standards'.'Id .   ""
 B)     Grounds for De novo Review or Writ of Error Impl entation;:
  The Texas Court of Criminal Appeals justice(s) or and its Clerk(s)            have abuse -
  their or hsi/her authoritv(s),such that exceedina their discrection is,individu
  ally or singly,is fsiling to comply and obev mandatory laws and have continue to
  intentionally fail      to file none-waivable or forfeiture Jurisdictional ann Const
  itutional violations claims aqainst State Prosecuting Attorney(s) and trail jud-
  dae,as Officials - who must be notified of their legal deficiencies -which incl
  udes and involves the trial Court's jurisdictional defects.Hence,the only possi
  ble is that the said Appellate's Court's Clerk(s)         [Abel Acosta or his-associate-
  Sian R.Schilhab/General Counsel] are instructed by their,his,her superiors to de
  ny Relator access to said Appellate's Court's recourses in law-but refuse[d]              to-
  record Relator's documents entitled        " 11.07,§3 (a),(b),& (d)(TCCP),along with -
  his memorandum of law attached as a separate breif insuppport of said 11.07 app
  lication; including Relator's Applicant's Counter-claims,Compulsary Counter Cla-
  ims;motion for Suspension of Rules per-Rule 2(Tex-R.App.P.).Incorporated herein-
  by $:&•£.&??&&e?MC-ustodian of record-i .e.,352 F.3d 695, 709; 124 S.Ct.l353,at 1358 :s 365 F.3d -
  292,at 300-02 & n.4-5 infra]-SHALL answer the application not later than 15-davs-
  after the date the copy of the application is received"Thus,none of these proced
  ures were followed,as the trial Court's habeas Corpus judge acted with out refer-
 ' ice to any quiding principles,rules of law-'for the facts presented in Relator's-
:./ application for a writ of habeas corpus; or if that faulty process of service was
  administered by an unidentifiable Court's Clerk or said Clerk,have or has render
  ed decisions that are clearly antihetical to the concepts set forth in the[ir] -
                                             5.Inre.
 fiduciary duties and obligations toobjects to venue or jurisdiction of the Court over the Person(s) or and subject-
matter [sub judice !],then a challenge is by a general appearance, if not a;-spe-'
cial appearance-but that fact is whether or not said Respondent(s) accepts ser
vice of pro-cess.;,-or and entering an appearance to challenge such method of serv..-
ice.See Baker V.Monsanto, 111 S.W;.3d 158 ,161(Tex .2003 );Cf.Kawasaki Steel Corp V.-
Middleton,699 S.W.2d 199,203(Tex.2203)."Before undertaking a motion/Writ of th
is kind,as notices of these said laws are critical to this Claim, of Claims.Rel
ator believes,with reason to believe,that there must be a scienter,meaning that-
~/6./Z(3a-i. to file,docket this case sub judice,and enter the proper process of -
procedures for servining such Claims,the wrongful conduct was knowingly commi
tted,not inadvertently or unintentional.Advance knowledge of this case law(s)-
[as that authoritive case laws that appear in Relator's memorandum of law submi
tted insupport of his Writ of habeas corpus]Podded the complainted of herein.ab-
ave and should provide the element of [a] scienter(s).Especially,since—Rifian -
Newaz and Andrew J.Smith were third Party interveners that were served by the -
said trial Court's Clerk(s) or and judge,rather tan(formerly Todd A.Foxworth)-
the Custodian,senior warden of the Mark Wayne Michael-Prison Unit(      located in -
Anderson County Texas) /.and said illegal third Party interveners were served and
answered on the stationary of the State Of Texas,'as Respondents for Mr.Foxwor-
th,so to to avoid and not address the legal questions sub judice,This said wro
ngful conduct is describing with particularity.Absent exceptional circumstances,
the trial Court's Clerk,or and judge are jointly responsible for violations com
mitted by the Prosecuting team,and now it existants to the Texas Court of crim-
in 1 Appeals justices or and their Clerk-Abel Acosta and or Sian R-Schilhab,an-
alleged General Counsel(ph:#512.463.1597)-whom jointly or individually have abr
ogated Relator's affidavit of Truth,attached too his habeas corpus application,-
with all other instruments of law submitted,and that impediment to their subpos-
sition(s) with the Appellate Court, extends to his last resourt of a writ of Manrr
damus also denied against judge Joan Cambpell or and her Clerks or trial clerks
who have deviated from inherent principles of the rule of Law,as well as their -
deviation is/are made outside of the[ir] guidelines .without any explanation why-
The Clerk or and judge willnot implement the guidelines of the scope of the[ir]-
Writ of habeas corpus,and the Appellate'Court's Clerk,et al,will not file,dock
et,and process Relator's submitted Writs to that Appellate Court's justices,so-
they may duly consider whether or not Relator has no other adeguate remedy to -
cure such trial Court's Officers defective process of service;inwhich Relator-
 is the Aggrieved Party of interest,as the result of s */'d manif ested-minister -
iai act or inactions.i.e.,Art.11.23{Tex.C.C.P.) ;
       "The Writ of habeas corpus is intended to be applicable to all such
       Cases of [unlawful]confinement & restraint,where there is no-lawful-
       Right in the Person exercising the power,or where,though the power -
       in fact exists,it is exercised in a manner or degree not sanctioned-
       by law'.'Id.-Articles 11.01; ll .02-• The Writ rans in the name of the State-   -
                                      7.1nre.
 of Texas'-It is addressed to a person having another under restraint or in his
Cust9dyVArt.ll.03-Want fo Form: "The Writ of habeas corpus is not invalid,nor-
should it be disobeyed for want of formyil.04-"Every Provision relating to the-
Writ of habeas corpus SHALL be most favorable in Order to give effect to the-
 remedy and Protect the rights of Person seeking relief, under it','Id; H.05-"Sy -
Whom Writ May be Granted:.(said Courts, judges) have the power to issue te writ;-
 11.14: 1) Reqisities of Petition:That the Person for whose benefit the [Ajpppl-
 ication is made is illegally restrianed in/of his librty,and by whom,naming bo
 th Parties,etc;2d)(citation omitted);3d):"When the confinement or restrianed by-
 Virture of any writ,Order or process,under color of either,a copy shallnbe ann
 exed to the petition(in which Relator had done);the petition may state only th
 at the Party is illegally confined and restrained of his liberty-'! Id. .. .
criteria 4 & 5 were rules met by Relator,to show that the writ of habeas corpus
 is upheld by said proceedings under the Writ's requirements and are jurisdicti
onal ,and therefore,the Texas Court of.Criminal Appeals and its judges could -
have entertained Relator's writ of habeas corpus or and his Writ of mandamus to-
have invoked its supervisory power to compel the trial Court's judge or and its
Clerk(s) to afford this Relator alternative access to their Court's particular
jurisdiction-to engage in rendering legal actions against those trial Court's -
Officers,etc,inactions'to implement laws under 11. 07,§3(a),(b), & (d)(TCCP);§4-
(a)(1),(2),(b) & (c);§ 5 et seq,and. thus/since the trial Court,judge erronrous-
ly,unreasonably and irationally failed to propose its findings of facts and con
clusions of law,and its Orderfitj     never showed Relator that those Court Clerks
assembeled a complete set of the Writes papers attached as a separate Applicant
's proposed findings of facts and conclusion of law,with their attached Order,as
well as their attached exhibiation of indictment (s)/fraudulentn^ indie tment (s )-
among other exhibitation in support of his claim of void judgment rendered by -
the trial Court's judge,ab initio. :;.:. And deficiency which deprivation fc/3 ^t-IodctzS
right .to petition the Courts, is a violation of his,. First Amendment rights to -
the United States Constitution,as those Court Officials denied Relator his rig
hts to petition the Government for redress of his grievances. Including,, but not
limited too Article I,§ 9,Clause 2 & 3-which directly prohibits suspension of-
the Grate Writ    of habeas corpus;cf.Art.11.16.11.23,11.30(1) to (5),11.31 & 11.-
32;Cf.Art.11.34,11.35,11.36 & Art.I,§12 of the Texas Constitution;Art.11.07,§3
(b)(TCCP),and the only legal proper Respondent(s) with respect to the writ of -
habeas corpus petition is the person who has custody over the Prisoner-Petiti
oner and jurisdiction of the issuance of the Writ lies with..the Texas Court of
Criminal Appeals because the trial Court/judge loses >itsjjuisdiction over the -
Cause and Party(s)-Person(s) of interest after 30-davs,and thus,the Texas Court
of Criminal Appeals retains original or competent jurisdiction over the Cause
and Person-Prisoner-Relator ,as the trial State Court ,S2r)& must serve the legal-
Respondent (s) named in Relator's petitions for a writ of habeas corpus.Hamidi
                                      8.1nre.
;; V.Rumsfeld,542 U.S.507,124 S.Ct.2633,159 L.Ed.2d 578(2004),8,272;Padilla V.Ru
  msfeld,352 F.3d      695,at 709;124 S .Ct .1353 ,at 135892004).THEREFORE the w,rit of -
  does not act upon. the. Prisoner whos seeks relief from false imprisonment but up -
  on the Person who holds illegal Custody of said Prisoner,the witness Custodian-
  of record-Eddie D.Baker,and thereby,the STATE Texas Court of Criminal Appeals -
  has original jurisdiction over RESPONDENT, E.D.Baker,as said Appellate C©«tr£ and-
  this Texas Supreme; Court have concurrent jurisdiction or exclusive jurisdiction-
  to hear the mandamus petition(s) relator has- proposed while he is held at the            -
   Mark Wayne MSfc-hia-el -Prison Unit ...HENCE, EACH OF THE LOWER COURTS HAVE REFUSED &
 failed to file,docket and have process-ed Relator's legal said petitions and th-
 has led to Said Court's failure or refusual to consider Relator's primary argum
 ents    asserted:

             "There Is No-Extant True Bills Of Indictment.thus,the trial     Court,

             and judge lacked-subject-matter Juirsdiction,for Void Judgment/sentence?
 That void judgment issue presented is Relator's error of law-Ground One.Inwhich
is an issue presented [t]herein,and intertwined with many United States Constitut
 ional errors of law,as wellas statutory procedure errors of law-that explicitly -
 illustrate subtitles as:"

        1)   "Issues related are founded on Abuse of the Grand jury system'.1
        2)Prosecutorial malfeasance,under Cause#1123228,morphed into Cause#115288911
 These void causes of action are dated/prepared 2/3/2008;(O/R:#92527607;CJIS Trac-
 king#038450087-D(Z$01;D.A.Log#1365189-By:RN DA #[none provided ]; also see as incorp
 orated by reference hereintoo, trial Court's record(CR) Vol. l'.'pg ,9 ,falsely imply
 ing One,ALEJANDRO FARIS GONZALES WAS legally or properly indicted und r said Ca-
 use(s) and citations,on 9/18/2207; or if no-Bills returned-the Grand jury was ne
 ver reassumbled.i.e.at page 6(A.F.G.-titled on every page's bottem).The isue pre
  sented extensively implicates the prosecutors used; a set of fraudulent indict
 ments to secure an unlawful conviction.Hamilton V.McCotter,172 F.2d 171,183-84-
 (5th Cir.1985).Thus,this issue of void judgment is just one of the myriad of fac
  tors this Court should consider,as these claims have never been considered,and
 never raised in prior Writs of habeas corpus."Especially,since the lower State -
 Courts      or their Clerks [?] decision(s) were not previously founded by asceratf -
 on of law,nor by-law,and has not amounted to the requisite consideration of this
 relator's Constitutional violation claim(s)        raised in his habeas corpus and or e..:
 writ of mandamus to proclude this Supreme Court's justices /especially when Rel
 ator's want of mandamus relief is an action initiated to regain[recover damages]-
 for the unconstitutional     incarceration    ,will not accure unles or untill Relator
 prevails in this mandamus action,as it is not res judicata in nature.seeBrown V.
 Edwards, 721 F. 2d 1142,1448(5th Cir.1984);Rooding V.Peters,92 F.3d 579,580(7th Cir.
 1996)(same principle);Mosely V.Wilson,102 F.3d 35,91(3rd Cir.1996) & similar sit
 uated inmate's case is Hiser V.Franklin,94 F.3d 1287,1290 -92(9th Cir.1996)(inma
 tes § 1983 claims statingTas in Relator's case herein]denial of access to the —
                                              9.Inre.
  Courts not barred by collateral estoppel or res judicata,where Constitutional-
  Violations Accured after earilar litigation and subsequent judicial decisions,
  held some circumstances prisoners have a Constitutional right to photocpies-
  of legal documents ), cert. denied ,17 S.Ct.1106(1997);Cf.Fields V.Sarasota Manate
  ee Airport Auth,953 F.2d 1299,1306(11th Cir.1992),"suit not barred         by res jud -
  icata,when claim brought after nearly identical State claim defeated'.'Id.. .
  Cf.Walker V. Packer, 827 'S.W. 2d 833 .-840(Tex .1992) (broadly explaing when a Relat
  or is and isn't required to satisfy this requirement).
                                        II.A.
  LACK OF A-LEGAL REMEDY TO APPEAL ANY ,OF THE ISSUES PRESENTED IN THIS [WANT]-
  OF MANDAMUS PROCEEDING-IM THE LOWER CRIMINAL COUERTS,YET CIVIL ACTION:
  One of the Two burden charged upon thi[s] Relator in seeking Mandamus relief-
 ,in this Supreme Court is to show that s/he lacksea remedy,of right to appeal -
  [his] issue(s) subject to the initiated mandamus proceeding.Walker V.Parker,--
827 S.W.2d at 840-41 & n.8;citing various cases,including Hollavay V.Fifth Ct,-
  of App,767 S.W.2d. 680,684(Tex.1989).'
  Relator's present mandamus proceeding presents two - main Claims:
  lst)under the faulty and fatally defective Clerk's or justices advisement that
  [a] Court has denied motion for leave to file[as submitted] the original app
  lication for writ- of mandamus to correct judicial action that is clearly Con
  trary to well-settled law,law that is/are derived from various statutes and Con
  stitutional Provisions,rules of law,and Opinions of the[ir]superior Courts,ap
  art from the[ir].Own Precedent.Ibid.See also:U.S.V.Short,181 F.3d 620,at 624(5-
  th Cir.1999)(citation inoriginal);Cf.Womak V.Berry,156,Tex.44(1956),"mandamus -
  is designed to command a judge,among other aspects,to rule upon a properly sub
  mitted [filed] mothion within a reasonable time'.'Id ;cf .Rules 37.1 & 37.2,& 37.3(a)-
  (1) ,(2) ;38.2(b)(1)(A),(B),(2)(B) ;52.1,52.2;52.3(a) to (j)(2-) ,id.at (e) & (j)-
  (1)(D) ;52.7(a)(1) & (2) ;53.1;54.2(a) to (b);54.4 et seq;55.2(d) & 55.5-"Relia-
  nce on prior brief'.'id.

B) 2nd) As the White card indicates,advisement of denial to file motion for lea
   ve to file a mandamus petition is legally impossible,as no signatory endorsem
   ent appears rj-o affirm a final judgment or some type of Order,since it is a ma
   ndatory duty and requisite,of all trial judges setting or presiding in a Courts
   of law to only render such judgment W/^fe the defendant(s)/Plaintiff(s) or Par-
• ties of interest to be duly served process of service and proof therefrom provi
 ded to; all said parties,with such legal services of process;Based on-the newer-
 discovered evidence -of -void -judgment of the trial- Court -and -lissues of: fraudul
 ent indictment under cause#1152889-derivative of#11223228[related citation under
#903 8450087-DOOl-TRN-the alleged icident codified numbers that morphed into the-
 fraudulent charqes that the Court of Criminal Appeals has declined to open it's
 dors to duly consider those idsims submitted to be heard on their merits,and [t]-
 herein,the the Appellate Ccoifi's officer(s) were conscious of the trial Court's
 abuse of authority for constructively denying Relator access to that Court,and -
 said Appellate Court's Respondent(s) has sanctioned a departure from the accep-
                                            lO.Inre.
  ted and usual course of judicial proceedings and in doing so merits this
 call for an exercise of the Texas Supeme Court,justices- power of supervision-
 as if to implement Texas Government Code,§ 22.221(b),with Rule 66.3(b),(c ),&-
 (d) & (f)(Tex.R.App.P.)-Because no Court of Appellate jurisprudent instructs
 their/it's Clerks to refuse or denying an- initiate falsely imprisoned, his right
 to have his petition for reddress of his grievances to- be filed,and entered in
 to the[ir]Court's(s)   docket,for- due consideration.Thus,the Criminal Court of -
 Appeals has misstated facts on Petioner's[Relator's] habeas corpus petition on
 or about 6/11/2014,when it unreasonably induced or suggested to deny,assuming-
 argunable ,a decision that is evidently contrary to,-or-'a decision to deny fi
 ling Relator's pleaded petition for a writ of habeas corpus,and a subseqent -
 Writ of mandamus was denied without a written order-upon the motion for leave-
 on 2/18/2015(received on 2/23/15), which involved an application of,clearly est
 ablished federal law and federal rights,as determined by the United States Sup-
'reme Court]'s-justices];as well as the Fourteenth Amendment,Clause l,to the Un
 ited States Constitution,and were decisions based on an unreasonable determin
 ation of Relator's presented facts [found] in light of his ..evidence proferred-
 as presented in the lower State Courts-proceedings,but never actually heard or
 considered by the Trial Court,nor the Criminal Court of Appeals.Thus,Relator's
rejected questions of law        and facts were never adjudicated on their merits in-
the lower said Courts.Inwhich dismissals,refusuals or authorized denials are as
sumed decisions that are clearly antithetical to the concepts set forth in the-
Declaration of Independence and the Const itution (s) as the Founding Fathers [ha-r
av]understood and [had] expounded them-"Publish^interpretation of laws and pro-
mulgate-d rules based on those interpretations,and [t]hereby 'said Respondent(s)-
have violated not only the[ir]Sworn Oath to Office,and to defend and uphold the
Texas Constution,as well    as   the United States Constitution-of America.See Kitc

hens V.Johnson,190 F.3d 698,700(5th Cir.1999);CF.Cramer V.Sheppard,176 S.W.147,-
140 Tex.271(Tex.1941)(statutes cannot over ride the Constitution);Cf.Colden V.
Alexander ,171 S.W.2d 328,141 Tex.134(Tex.1943)(held that an utterly void Act[Bi-
11] can have no effect to::aceomplish anything);Hudson V.Palmer,supra,"that est
ablishes inmates should not be denied access to Courts as a result of their Sta
tuses 14.008 & 14.012,Tex.Civ.Prac, & Rem.Code; but said lower Courts/Respond
ents) implied decision(s) conflicts with it's own precedent,and that has led -
,to(incorrectly)apply governing legal rule from[State Courts Precedent] cases,as
well as applying procedure sanctions to Relator's issues of facts and law of[t]-
his particular Case of rights violations sub judice,and thus,Appellate Court's
Respondent(s) has waived its duty to consider and decide on impartant -questions
of State and federal laws in a way that conflicts with the[ir]applicable decis
ions previously made under precedent and appears to have misconstrued [a] stat
ute (s),rule(s),regulation(s)/Ordinance or and the Constitution of the State of
Texas,and the United States.e.g.,Continental Coffee Products CO.V.Cazarez,937 -
                                        11.Inre.
   S.W.2d 444,449,n.2(Tex.1996),"Subject-matter jurisdiction cannot be presu
 med and cannot be waived'.'Id; Latana V.Hopper,102 F.2d 188;Chicago V.New York,37-
 F.Supp.150:Citations are expressed as:
         ",C0URTS MUST PROVE ON THE RECORD, ALL JURISDICTION ..facts related to the-
         Jurisdiction asserted','Id.. .And the Law requires proof of jurisdiction to-
 appear on the record of the administrative agency and all administrative proce
 edings. "Once jurisdiction is challenged,cannot be assumed and must be decided;-
 and it must be proved to exist'.'Maine V.Thiboutot, 100 S .Ct. 250 ;Hagan V.Lavine, -\\'.
 415 U.S.533;and there is no     discretion— to ignor lack of jurisdiction.Joyce V.-
 U.S.474 2d 215.. "The burden shifts to the Court to prove. jurisdiction'.'Rosemond
 V.Lambert,469 F.2d 416;Cazarez,937 S.W.2d at 449,n.2;"Lack of subject-matter ju
 risdiction makes a judgment void not just voidable'.' Id ;Mapco V.Forrest, 795 S.W.-
 2d 700,703(tex.1990) ,-New York Life Ins.CO.V.Brown,84 F.3d 137,142-43,& n.16-17-
 & n.I0-12(5th Cir.1996),in pertinent part:
        "Under OUR system of justice,the opportunity to be heard is the most
         fundamental requirement';'The fundamental requisite of[l]egal] due
         process of law is the opportunity to be heard!Id;Ruiz V.Quarterman,504-
 F.3d 523,527(5th Cir.2007)(same);Cf.Davis V.State,227 S.W.3d 733,736,n.1-3(Tex.
 Cir.App.2007)(lack of subject-matter jurisdiction,rendered Void: judgment,for -
 document[indictment's invalidity]not purporting to be a valid charging instrum
 ent).The Respondent'(s)    to the Court of Criminal Appeals refused to file,dock^
 et,and process for sevice Relator's primary Argument,Ground One error of law,—
  "that the Trial Court,and it's trial judge,permitted the prosecuting team to
  use their own umauthorization      .and their own version of a Grand Jury Panel's;
  indictment,under eause#1152889(derived from#1122328;0/R:"92527607),and thus,-
 committed fraud-upon-the-Courts ,and therefore ,rendered a void judgment'.'Id .. .
C)"Whether there is no final judgment in this cause of action sub judice ?".;.
 and does the Court of Criminal Appeals or and trial Court's records reflect a
 Final Judgment was signed and entered on any particular day ?.Including,but not
 limited to, "do any decision exist to express any of 3 :or 6>[sic ]jusictices decla
 red :-'FOR THE REASONS SET FORTH    IN THE COURT's'memeorandum and order       of APPLI

        CANT'S Petition for a Writ of habeas corpus is DINIED'.'.. ..."This Is A Final-
       Judgment"... Signed on this     day of ___2Q15 [or 2014 ?].There was,as is-
. no indication, as due process. ,of.. law. mandates a-notice.,to -Claim,."This Case was -
 brought[came] on -for consideration by the said Appiellate Court/Respondent(s ),&,,
  the[relator's]issue(s) duly considered and a decision duly rendered;It [was]is
 ORDERED/ADJUDGED and DECREED that the Habeas corpus petition[or Writ of madamus]
id Dismissed:for whatever reason;     There   is no   indication when said WRITS were -'
  entered on either trial Courtis or and the Appellate Court's docket,pusuant :to-,
a certain Tex .R.App .P.-, and sufojeet-eause h®3 previously been refetad and pjresen-r
 ted to the justices thereof.Hence.with so many defectives in procedures at the-
 tra.il level, and carried on to the Appellate level,-well issues of fact were not-
Contsrued liberally in Agplicant/Relator's favor,nor taken as true,pursant to -
Rule 38.9(a) &(b);Mendian Resourses Inc.V.Colley Gin Co,430 S.W.2d 372,supra-
                                          11.Inre.
       (Tex.1968)(Because both transcripts and statement of facts must be timely-
     filed to confer the jurisdiction on the Appellate Court)(State Civil Codes-
     ited above).
D)                      Liberal Construction Prayed For                                  /
     It is requested that this Application for a Writ of mandamus be constuctWg./// -
 required       in Hains V.Kerner,404 U.S.519,92 S.Ct.594(1972);Johnson V.McAdams,781-
 S.W.2d 451(Tex.App.1989);Rule 38.9(a) &;(b)(Tex.R.App.P).Because Relator's leg
 al aid is       sui juris,and [We] both contend that he is a layman,unskilled,and -
 not experience enough in the drafting of writs,formal legal pleadings,or error-
 s of law,under applications of law in general,and may be [t]herein, entitled to-
 less stingent standards than formal pleadings drafted by professional lawyers'.'-
 Id...And,because briefs are meant to acquaint the Courts with the issues in a -
 given case and to present arguments that will enable this Court to decide this
 case,substantial compliance with this rule is suffient,subject to criteria un
 der    (a)   & (b) '.Ibid.
E) A the white card is wholly and expressly said to be fatally defective,subject-
 cause has no evidence that any particular justice(s) of the Appellate Court had
 not themselves agreed upon its rationle,so that the[ir]basis of the white card
' was not,or is not merely undiscovereble -but none-existent advisory•; and .such -
 denial to the Courts implications means said denial without a written order -
 does not constitute a [ny] decision on the merits-by applying a presumption th
 at when       A-FEDERAL [CONSTITUTIONAL] Claim is denied without explicit reliance -
 on State grounds,the merits           of the Federal Claims are the basis for the hypot
 hetical judgment.Inwhich,the Supreme Court of the United States- has disapproved
 of any doctrine of hypotethical jurisdiction,as it produces nothing more than -
 a hypotethical         judgment-which comes to the same thing as an advisory Opinion.
 SeeiSfeeel CO.. V. Citizens For A Better Env't,523 U. S .99 .100 .101 ,;118 S ,Ct. 1003 ,10-
 07,1015-1016, £ n.9-10(1998) ;C.f.Ylst V.Nunneraaker501 U-.S.795, 797,111 S.Ct.2590,-
 2593-94,2595,& n.2,5(1991),cited in Cone V.Bell,129 S .Ct.1769,suprat2009)(same
 point of      void assumption of claim's consideration)(ciatlon unavailable);and cit
 ed in Williams V.Cllins,802 F. Supp. 15 30-, 1533-35 , & 1338-1344 (W. D.Tex .)^f whetner-
 t'rie Appellate Court had actually considered and ruled, on the. Petitioner's Clai
 ms of defective indictments ,& ine.f fecti ves counsel; issues compounded by-an evai-
 ulation of whether the State.'. Courts ruled on an; adq.uate and independent State-
 ground or whether            a State procedure bar should apply ?,as in this Case Sub ju
 ice,there is no such §tate Court's findings i© the.present Case!.' Id. afci$L>3-3 3t34*U
 & 1338...Thus,in Order to determine whether the hypotethical Order or judgment
 should.be reviewed only as the Appellate Court's decision,not it's result,with
 out: any reasoning ,nor written opinion .. assuming arguable ,because Respondent (s)-
...found it had no jurisdiction, and therefore, S/he could not consider ,-Order and-
• Adjudged/that the verdict findinqs of quilt [t]hereln Shall not be .final,that-
"sno' judgment-be rendered thereon; and found that the instrument [indictment ] did-
                    •                            12.Inre.
not show the defendant[Appellant] was not adjudged to be quilty or punished as
was required by Art-.-4-2-.iv'efseq-;'and-thus, there was no final judgment from whi
ch Appellant could appeal.Mosqueda V.State, 936 S --Wi 714 .'716 ;citing Savant V.State-
535, S.W.3d 190( Tex.. Cr.Aop. 1976) jMe^p^                                            legally be
Invoked,the power of the Court,in a-felony'Case is' derivative cf the valid True
Bills of indictment,as it is essential to the trial Court's[judge's]jurisdiction
in   a criminal   Case.Where   the   indictment   is   void,the   trial   Court   is without   the   -

power to act.Jurisdiction cannot be         'substantially'       invoked;it either attaches -
or it does not;it encompasses the power of the Court and the Court's Authority -
to determine all essential and Constittuent elements and questions to an offense
sought to be charged'[case indispute];it must be invoked by properly and comple
tely stating "an offense against the laws of Texas and.the Test is'not ot be app
lied by highsight;a defect in the charging instrument relating to;jurisdiction -
requirements cannot be waived,or forfeited,not even with Consent.Ep Kirby V.Sta
te, 626.S.W.2d 533,supra(Tex.Cr.App.1982);Keeter V.State,105 S.W.3d 137,142,N.6-
8(Tex.App.-Waco 2003).In fact,in this instanteCase sub judice,any unaswered que
stions was not or never about the evidence,[beasues none existed]                  but about the
subject-matter,cause of action or jurisdiction of the trial Court...Which is Man
datory that the instrument State          the necessary      and CONSTITUENT        elements of -
the Ofense.Dennis V.State,647 S.W.2d 275,supra(Tex.Cr.App.1983);01ivo V.State,-
918 S.W.2d 579,supra(Tex.Cr.App.l996);Coleman V.State>918 2d 39,43(Tex.Cr.App.19-
96);STATE V.Moff,154 3d 599,601,n.1-2(Tex.Cr.App.2004).
                                             III.A
The Standard for Summery Judgmention in Mandamus,As If Habeas Corpus Cases:
AS THE Issue of the Texas SUPEME Court's jurisdiction is fundamental and may be
raised at any time or any stage during the Appellate process,as a general princi
ple,Rule 166a (sup Ct-R.Tex),as if an independent suit-in equity,under Art.27.-
08(4)(TCCP)/which is too be applied with equal force in the context of §22.221-
(Tex.Gov.   Code,because Relator -submits that the Grant of relief bt                this Supreme
 Court of Texas is a legal and civil-matter of judicial discretion in consider
ing and deciding whether this case sub judice involves the construction or and -
validity of statutes implicated above,for Relator's Case does involve Constitut
ional issues. In light of the'..Texas Court of Criminal Appeals, as Respondent (s) ,?-•...
appears to have committed an error of law of such importance to the State of Te
xas juisprudence      that it should be corrected.Mainly because Relator must have -
a clear' right-that the Respondent(s) does not recognize,to the relief sougth,-
and that is beyond disput.In that the requirements of a clear legal right neces
sitates, that the law plainly describe-'           duty to be performed such          that there -
is no room for the exercise of discretion.Wilson V.Dunn,800                 S.W.2d 833,836(Tex.-
1990).In that Relator fully complied with Rules 106(b),& 109,& 21a(Tex.R.Civ.Pro.
;including the recitation of apprepriate laws that were appliable thereof).Inso-.
fair as they are consistant in the Context of habeas corpus cases(Wfl &&77f/?/i's/f£-   are presumed to follow the law and to know the law; Catalan -V.Cockrell, 315 F7       • •"-*
   491,493(5th Cir.2002);Visciott/^OODFORD,537 U.S.19,24,27(2002);Denby V.Wil
  son,176 S.W.2d 147,140 Tex.450,151 A.L.R.(Tex.1948), in part:
              "Not even the Texas Leqilature has the power to enact any law contrary-
   ...   .     to the. provisions of the Constitution'.'Id.... IN FACT,THE Texa Supreme
  Court has held if and when an ACT [Bill] is Unconstitutional, it is no law at -'•
  all'.'Miller V.Davis,150-S.W.2d 973 ,135 Tex .299 ,136 A. L.R. 177(Tex.1942 ),
B) "The Respondent(S) or and its Court's Clerk(s) or Acosta's unknown derterminat-
• ion can not be presumed correct unless,as in this case sub judice,it has been -
  rebuuted by clear and convicing evidence that the lower Appellate Court's plain
  error of law is Relator's main-point of error introduced for said Court to have
  entertained such action broqht before it,-from the trial Cou;rt as it refused to
  file,docket,and process Relator's Memorandum of law/attached to his habeas cor
  pus application,his two subsequent Counter-claims against the trial Court's pro
  cedures in approaching Relator's case at bar,and permitting illegal third Party
  intervention,among other illegal irregulaities therefrom being performedi-Inpart-
  iclar,when Art.11.07,§ 4(a) & (c)(TCCP) was misapplied,as these provisions are -
•\ inopposite for the fact and law of Relator's Case, 'that were to be resolved und
  er 11.07-,§ 4(a)(1)    & (2) & (b)infra(TCCP).Relator had previously contended th
  at he is,as was,not barred by Art.11.07,§4,from presenting either his WRIT of -
  habeas corpus,or mandamus relief.Consequently,where the facts have been undete
  rminable or none-existancing by the Texas Court of Criminal Appeals,this Texas
 Supreme Court is bound by such unconstitutionalistic existance unless an except-
 ance to Texas Government Cod,22.221(b) is shown.See also Simms V.York Crone &
 Rigging CO.,INC,739 S.W.2d.'793,795(Tex.1987);Red V.Red,552 S.W.2d 90.92(Tex.19-
 77) (..void previous Order by trial Court, invalid due to lack.of jurisdiction) ,cit
 ed in Harkin V.State On.Behalf of Masin,773 S.W.2d 401,403,n.1-3(Tex.App.-Houst
 on [14th Dist.] 1991).Whether the trial COURT or Appellate Court's Respondnet(s)-
 abused its discretion.;'or committed an arbitrary act when it/they acted without -
 any reference to any guiding rules of law,principles,and in an unreasonable man-
 ner-so inconsistent with legal due course/process of law as to have rendered a-
 ny judgment void ab initio.Id.at 404,& at n.5; citing Article I,§ 16 of the Tex
 as Constituion,as in this case at bar,it is applicable and precludes the taking
 of property,or liberty interest vested rights to legal due process and the Equal
 Protection of•the law and mandates the application of that Constitutional guaran
 tee.Ibid.,citng Alford V.City of Dallas,738 S.W.2d 312,318,& ante III.n.7:
             "••Impairment of Constracts:" "No-Statute or. law passed can impair a Per
              son's transfer of Title/contract's-provisions-under either the State -
 or Federal Constition,and may well have been violated,and thus,does State a Cau
 se., of. .action ...to., .invoke., this.. said Supreme Court's jurisdiction'.'Id
 For the fact that "no Bills of Attiander,Ex PostsFacto or retroactive laws'/Id. at
 Harkins,773 .S.W.2d at404,& ri.5. ..Therefore, the plain error of law by the Texas -
 Court of Criminal Appeals advisory notice affirmed the trial Court's refusual to-
                                        14.1nre.
   file    ,docket,and properly process Relator's listed claims on appeal and —
 Relator's[Alejandro Faris Gonzales's]    actual last Constitutional violations
 Claim(s) for relief in factor-because his petition(s) was or were accompanied-
 by the Administrative Office of the States Court's^form' s memorandum of law.Sin-f
 ee the 11.07 form specifically instructs the Applicant not to make legal Argum
 ents on said form.Inwhich Rule 2(Tex.R.App.P.);in accord with Rules 1.1 & 1.2(a)-
(b) & (c);Garrett V.Borden,283 S.W.3d 852,supra(Tex.2009)(in so far as Relator -
 is not.able to provide a verbatim reproduction of the lower Courts original dup
licated copies,no access to photocopiers by TDCJ);CF.Ex Parte Garcia,988 S,W.2d-
240,supra(Tex.Cr.App.1999)."AFTER the Appellant files a notice of appeal with -
the trial Court,his Only option to force that CLERK OF THE trial      Court to forwa -
rd notice of Appeal is by mandamus'.'Id ; -Rule 26.1(a) (3),& (4),(b);27.3 et'seq;28.-
3(Tex.R.App.P).Relator,inartfully,believes he has met all of the requirements for
relief that he so has requested.There is no basis upon which to deem Relator's -
claim(s)   for relief waived,nor forfeited due to inadquate briefing,and must be-
viewed under the totality of these set of unprecedeted circumstances.In regard-
of TCCA[Respondents] not electing to adress Relator's Constitutional violation
Claims and trial Court's jurisdictional defects-stated in his habeas corpus pet-
ion,as well as reiterated in his requested writ of mandamus application-not obse
rved -Hence, TCCA 's/Respondent ',( s ) hypotethical advisory conclusion is contrary to
clearly established law.Under both Texas and federal laws,and by such violations
of Civil rights,does seem to fall under the category of structure errors of law-
in the lower COURTS,in their effect upon this Relator's deprivation of liberty.-
TCCA's/Respondent'(s)refused to decide Relator's issues of legal and substantive
due process violations of the trial Court,and such an underminative manner of ru
ling in absentia,conflicts with applicable decisions of their Own precedent and
both Texas and United States Supreme COURTS As well.Wrose yet,TCCA has misconstr
ued Art.11.07 et seq(TCCP),as implemented under requirements by Texas law and the
legal due process Clause of the Fourteenth Amdment(U.S.Const.).-denied Relator -
an impartial trail and appeal,and thus,Realator is entitled to relief,as no other
State remdy exist to cure such impediment to the Courts.The fact that Relator has
been deprived of the lower Courts, records,is reason too invoke Rule 54.1,54.2(a)-
(1) to (4),& (b)(Tex.R.App.P).Which operate to perform A-critical and independent
extrinsic role in any criminal or Civil action,and any other result would engen
der illogical results .;State\ex i?el-ResehtKal V.Poe,98 S.W.3d 194( Tex .2003 );U.S.V.
Moylan,417 F.2d 1002,1006(196).
 Wherefore,premises duly considered,this Relator sub judice prays that this Supre
me Court's justices grant this Relator's application and issue a WRIT of Mandamus
against any or all Respondent (s ),DIRECTING him/her.. /they, in this case,to allow -
 Relator his apportunity to access to the trial Court or and Court of Criminal App
 eals,and  lift the denial of either Relator's recent habeas corpus petition,or -
 compel TCCA to entertain  Relator's Writ of Mandamus relief,but that all legiti
mate pleadings be filed,docketed,and process for serive upon all parties of int
erest,and any other relief this Court finds fitas urged that justice;surely will-
previal,upon granting mandamus relief,in preventing a manifest injustice in the-'
State of Texas judicial system.(see final page 16 for endorsement & Affidavit)
                                           15.Inre.
          .Exercuted on /?A this day of/^/t/;          2015,

                   Respectfully Submitted,,
                                                   landro Faris Gonzales^'
                                                 TDCJ's   Account   Nu:01494767
                                                2664 F.M.2054,Tennessee Colny/Texas
                                       (Anderson County Texas)                75886 ''


                   Affidavit of Truth Spoken and Certificate of Service
  I,Alejandro Faris Gonzales,u nder TDCJ's account numbe r01494767,am presectly 'ill-
  egally and unlawfully being confined and restrained of My liberty,for all I -
  have just stated above,in My writ of Mandamus against the Respondent(s) OF THE
  Texas Criminal Court of Appe als,and do hereby affirm and swear under panelty -
  of -perjury,that all I olaime d and stated for the reco rd is true,correct,accurate
  and complete,for now,to the best of My ability,and th at I have this day too,have
  sent the Court of Appeals a copy of the same(carbon c opy),pursuant to Tex.R.Civ.
  Pract.S Rem.Code,§§ 132.001- 132.003.     '   •
                                              AFFIANT/Relaty [•/Individual Person.-, sigii-
 ed and endorsed on / %//. this day of /typfcA 'I- 2015 Jyt




PS: Attn:clerk(s),et al,I am indigent and cannot provide an extra envelope for
  a certified copy of your Supreme Court's stamp-mark to confirm .your Court and
 its justices had been presented,with My filed mandamus petition for reddressing
  My grievances,as the law provides.And for My own personal files too.So please
 be so kind to return a true,correct and complete copy of the same,and its time
 of a docket's of this Court's entry and processing data.I also pray all opposers
to this mandamus of mine,swear under penalty of^perjury too.That way it will be
  in line with the truth and justice .l^M//^> JtWJst, (Z*&iSM?iP;
                                                             >*Z^?fo




                                            16.Tnre,